 


114 HR 1476 IH: No Taxpayer Bailouts for Unsustainable State and Local Pensions Act
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1476 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2015 
Mr. Babin (for himself and Mr. McClintock) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prohibit the Secretary of the Treasury and the Board of Governors of the Federal Reserve System from providing bailouts or other financial assistance to a pension plan of a State or political subdivision thereof, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the No Taxpayer Bailouts for Unsustainable State and Local Pensions Act. 2.Prohibition on bailouts for State and local pension fundsThe Secretary of the Treasury and the Board of Governors of the Federal Reserve System may not provide any loan, grant, or other form of financial assistance to a pension plan (as defined under section 3 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002)) established or maintained by the government of any State or political subdivision thereof, or by any agency or instrumentality of such a State or political subdivision.  
 
